Order filed July 10, 2014




                                    In The


        Eleventh Court of Appeals
                              No. 11-12-00079-CV


                  CAROL JOHNENE MORRIS, Appellant
                                       V.
                     DEERE & COMPANY D/B/A JOHN
                       DEERE COMPANY, Appellee

                   On Appeal from County Court at Law No. 2
                           Midland County, Texas
                       Trial Court Cause No. CC15623

                                   ORDER
      After this court denied her motion for rehearing, Appellant, Carol Johnene
Morris, filed a motion for en banc reconsideration. As a court of appeals with
only three justices, every opinion of this court is en banc. Appellant’s motion is
overruled as moot.


July 10, 2014                                    PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.